                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                  CIVIL CASE NO. 5:18-cv-00165-MR

TREVOR MOHAMMED,                 )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                    ORDER
                                 )
KENNETH BEAVER, et al.,          )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on Plaintiff’s Motion for Access to

Legal Materials [Doc. 52].

      In his Motion, the pro se incarcerated Plaintiff alleges that some legal

materials have been kept from him continuously since May 2019. He argues

that he needs these materials “for comparison with Defendants’ responses

and on-going proceedings.” [Doc. 52 at 3]. Plaintiff alleges that he requested

access to the materials but that they are being kept in prison storage at Tabor

Correctional Institution where he resided at the time the Motion was filed.

      Defendants filed a Response [Doc. 55] arguing that the vague request

for access to legal materials is so broad as to be almost unenforceable and

would likely result in further proceedings, and that Plaintiff has not

adequately justified the reason for his request.



        Case 5:18-cv-00165-MR Document 60 Filed 07/07/20 Page 1 of 2
      Plaintiff has filed a Reply [Doc. 59] in which he explains that he was

transferred from Tabor C.I. to Piedmont C.I. on May 28, 2020, and that he

“does not believe that he will be denied access to his legal materials at the

Piedmont facility….” [Doc. 59 at 8]. Plaintiff explains that he will have to

submit requests for access which could take a while to be approved, that his

materials “are not as organized as he had them,” and that he can only

possess a very limited amount of materials, due to small lockers in his

housing dormitory. [Doc. 59 at 8].

      As Plaintiff no longer resides at the prison where the alleged denial of

access to legal materials occurred and he does not anticipate an ongoing

problem in that regard, the Motion will be denied as moot. The Court notes

that an extension of the deadline for filing dispositive motions does not expire

until August 20, 2020, so Plaintiff has ample time to request and organize

whatever documents he seeks and prepare his dispositive motion, if any, by

the August 20 deadline.

      IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Access to

Legal Materials [Doc. 52] is DENIED AS MOOT.
                                     Signed: July 7, 2020
      IT IS SO ORDERED.




                                        2



        Case 5:18-cv-00165-MR Document 60 Filed 07/07/20 Page 2 of 2
